Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on November 9th, 2020.  Claims 1-15, 17-43, and 46-51 are pending.  Claims 16, 44, and 45 are canceled.  Claims 49-51 are withdrawn from consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) A reader configured to generate…as recited in claim 1 (and dependents thereof).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) An interferometer and equivalents thereof (see pars.[0020,0094-0097] of the published specification).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17-24, 27-43, and 46-48 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tuschel (US 2008/0272312).

Additionally, claims 9-24, 28, 30-32, 36-43, 47, and 48 are drawn to at least one of the probe, substrate, sample, and analyte which are not positively claimed elements of the system and are drawn to intended workpieces and patentable weight is not attributed to the particulars thereof, wherein the system of Tuschel provides to disclose all of the positively claimed elements of the system and functioning as claimed, and is said to be fully capable of being applied with these elements in as much as required and presented herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17-24, 27-43, and 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuschel.
Tuschel has been discussed above.
tissue samples alone (including both diseased and non-diseased), as well as hyperspectral images and spectral signatures of tissue sample with optical tag  (including both diseased and non-diseased samples) in order to provide a reference to be compared against the sample at-hand in order to more accurately assess the analyte and potentially further particulars therein, if this disclosure is not taken as providing a reference spectral image  based at least in part on a reference hyperspectral image of the optical tag immobilized on the surface of the substrate taken before contacting the optical tag with the sample, than such a modification would have been obvious to one of ordinary skill in the art.
As discussed above, Tuschel provides references to tissue samples alone, as well as tissue samples with optical tag, and it is thus seen that it would be readily appreciated by one of ordinary skill in the art to take a further step back and examine a reference with respect to the optical tag itself and the sample substrate in order to provide a likewise calibration and reference baseline to be utilized in a likewise fashion for comparison with the sample at-hand in order to accurately assess the analyte therein (wherein it is further noted that Tuschel discloses utilizing a glass slide for supporting the sample in the hyperspectral image analysis system; see abstract, pars. [0027,0035,0038], for example).

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuschel in view of Hunter et al. (US 2016/0066775), hereafter Hunter.
Tuschel has been discussed above.

Hunter discloses a system for hyperspectral imaging spectroscopy for generating hyperspectral images for medical diagnoses and other applcations, and the system including a reader comprising a Michelson type interferometer (pars. [0061,0064,0067], figs., for example).
It would have been obvious to one of ordinary skill in the art to modify Tuschel to utilize a reader comprising a Michelson type interferometer such as taught by Hunter in order to provide an obvious alternative form of a reader to be used in a likewise hyperspectral imaging system for generating detailed hyperspectral images for medical diagnoses that would have a reasonable expectation of success in the system of Tuschel.


Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuschel as applied to claims 1-15, 17-24, 27-43, and 46-48 above, and further in view of Hunter.
Hunter has been discussed above.
It would have been obvious to one of ordinary skill in the art to modify Tuschel to utilize a reader comprising a Michelson type interferometer such as taught by Hunter in order to provide an obvious alternative form of a reader to be used in a likewise hyperspectral imaging system for generating detailed hyperspectral images for medical .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 17-43, and 46-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Herein, in view of the amendments to the claims, new grounds of rejection have been applied as particularly discussed above in the body of the action.
Further, while Applicant asserts that independent claim 1 and the reader has been amended to obviate a 112 F/6th interpretation, Examiner maintains that the recitation “reader configured to generate…” remains to provide a recitation that induces a 112 F/6th interpretation as discussed above, wherein the recitation presents a generic placeholder (reader) followed by a functional recitation (configured to generate…) that is not modified by sufficient structure for achieving such functionality.
By this, Applicant’s specification provides an interferometer and equivalents thereof (see pars.[0020,0094-0097] of the published specification) as reading on this recitation.

Additionally, in view of the amendments to the claims, claims 1-15, 17-24, 27-43, and 46-48 are rejected under 35 USC 102a1 as being anticipated by Tuschel, as well 
Claims 25 and 26 are rejected under 35 USC with the added prior art of Hunter (and in further view of) as discussed above in the body of the action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Martin et al. (USPN 7,517,656) discloses nanoporous silicon coupled with white light interferometry to give a label-free biosensor capable of sensitively measuring binding interactions between biomolecules that is considered relevant to Applicant’s field of endeavor.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NEIL N TURK/Primary Examiner, Art Unit 1798